Citation Nr: 1200572	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2006, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  The hearing transcript is associated with the claims folder.

In an April 2007 decision, the Board denied a claim of entitlement to service connection for PTSD.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated November 2008, the Court vacated and remanded the Board's decision for consideration of additional issues.

In June 2009 and June 2010, the Board remanded this appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially alleges that his currently diagnosed psychiatric disorders, (but primarily his PTSD), result from military sexual trauma (MST).  He has generally identified Chief Petty Officer M. as befriending him at his first duty station after basic training.  This individual allegedly initially assaulted him with brief anal penetration in a secluded area.  This was followed by several episodes of unwanted oral sex performed on him in the barracks.  The Veteran claims that, following the MST events, his military performance declined.  He also asserts that, upon learning that this individual had been arrested due to a sexual crime, he went absent without leave (AWOL) for an extended period of time due to fright of possible retribution.

At the outset, the Board notes that the record reflects the Veteran has held various psychiatric diagnosis over the years, such as PTSD, anxiety reaction, anxiety disorder not otherwise specified (NOS), somatization disorder, obsessive compulsive disorder (OCD), and adjustment disorder.  His PTSD is reportedly due to MST while a VA clinician in October 2006 appeared to attribute the Veteran's anxiety and depression to MST.  The Board, therefore, has rephrased the issue on the title page to address all currently diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Veteran's service treatment records (STRs) and service personnel records (SPRs) do not contain any direct evidence corroborating the alleged MST events.  In particular, the SPRs do not reflect any decrease in his military performance for the time period in question.  Thus, the Veteran's current allegations are not consistent with the SPRs which fail to reflect a significant decrease in military performance during the time frame of the alleged MST events. 

The Veteran did have a period of AWOL from September 1964 to January 1965.  In a Special Court-Martial proceeding, the Veteran provided a statement of extenuating circumstances which focused on his difficult childhood prior to entering service.  He reported having no problems during basic training.  He referred to having been set back for two weeks following basic training after failing a test.  Otherwise, the Veteran did not allege any conflicts with his superiors.  Thus, the Veteran's currently expressed reasons for his period of AWOL are not consistent with the extenuating circumstances he described to a military legal tribunal.

Postservice, the Veteran first reported an MST event to a VA clinician on June 28, 2004, which is approximately 40 years after the events in question.  At this time, the Veteran alleged that the Chief Petty Officer M. initially fondled him against his will, and later raped him.  This version of events is chronologically inconsistent with his August 2004 stressor statement - alleging a rape first followed by barrack visits of fondling and forced oral sex.  Thus, the Veteran's own recollections of events are internally inconsistent.

In any event, the Veteran has argued that he did not report the MST events until 2004 due to the embarrassing nature of the events.  Yet, this theory is not consistent with psychiatric evaluation reports dated in 1995 and 1996.  At these times, the Veteran divulged a history of being subject to sexual abuse from the ages of 11 to 16 by older men forcing oral sex upon him.  Neither of these examination reports refers to any MST events.  Thus, the explanation of holding back his report of the alleged MST events until 2004 due to embarrassment and shame is not consistent with his explicit report of childhood sexual traumas many years earlier.

In an attempt to corroborate his allegations, the Veteran specifically identified by name Chief Petty Officer M. as being arrested on sexual assault charges.  However, an effort to corroborate this allegation by a search of morning reports or records from the Naval Criminal Investigative Service (NCIS) has been negative.  These searches were specifically conducted in response to argument provided by the Veteran's attorney before the Court in 2007.

In another attempt to corroborate his allegations, the Veteran identified speaking to Father R.H. of Catholic University about his MST and AWOL problems in 1964.  However, an April 2005 statement from The Catholic University of America found no record that Father R.H. was an employee as claimed.  Thus, another corroboration theory failed.

Now, more than 7 years following the initial filing of this claim, after one Court remand, after two Board remands, and after recertification of this appeal to the Board, the Veteran's counsel has raised a new corroboration theory for VA review.  It is now specifically argued that the Veteran's treatment for infectious hepatitis in August 1965 corroborates the MST events.  

The Veteran's STRs confirm that he was admitted for inpatient treatment in August 1965 due to recent onset of jaundice with a two month history of headaches and malaise.  He was treated for infectious hepatitis with no etiology identified.  This event is approximately a full year after the alleged MST events.  An April 1964 VA Compensation and Pension examination report referred to this event as a hepatitis A infection.

In support of this allegation, the Veteran's counsel has submitted excerpts from internet articles regarding hepatitis infections.  In general, it is noted that various causes for hepatitis include infection, alcohol, some types of medication, toxins and poisons.  A highlighted section states that hepatitis A and E viruses are present in the digestive tract and are acquired by swallowing or by mouth contact with the anal area.  This information, however, is irrelevant as the Veteran has never alleged having any oral-anal contact with the alleged assailant, or that any of the MST events involved his swallowing.

Another highlighted article references hepatitis B and hepatitis C as being transmitted by sexual activity.  The evidentiary value of this information, however, is limited.  On a March 1995 psychiatric evaluation, the Veteran reported a history of being sexually molested at a very early age followed by heterosexual and homosexual activities, which tended more towards homosexual.  He made no mention, whatsoever, of MST events.  Thus, the Veteran's own statements refer to heterosexual and homosexual activities other than the alleged MST events.

Furthermore, the Board notes that the Veteran's counsel has obtained this information from a website entitled Sexual Health Scotland, which is self-described as being dedicated to the sexual well being of individuals.  The information pertaining to the etiology of hepatitis focuses on sexual transmission possibilities.

The Board, however, has attached a more thorough explanation of hepatitis A obtained on Wikipedia which, in turn, is based upon citation to authoritative medical resources.  This article reflects that there are many causes for hepatitis A, formerly known as infectious hepatitis, having nothing to do with sexual contact.  In fact, it is estimated that tens of millions of individuals worldwide become infected with hepatitis A each year.  Thus, the information submitted by the Veteran's counsel is further shown to have limited probative value to this case.

At this time, the Board finds no further need to conduct any development in this claim.  Nonetheless, the Veteran's representative has submitted new evidence to the Board presumably with knowledge that the RO must review this evidence in the first instance in the absence of a written waiver.  See 38 C.F.R. §§ 19.37, 20.1304.  On this basis, the claim is remanded.  

On remand, the Board requests the Veteran's attorney raise all potential theories to allow a timely resolution of this appeal for the benefit of this Veteran as well as all veterans with claims before VA.  See generally Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (observing that the practice of piecemeal presentation of alternate theories over time, rather than the presentation of all available arguments to VA in one comprehensive appeal to the Board, interferes with the ability to resolve veterans' claims in a timely manner).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his counsel a copy of the Wikipedia article on Hepatitis A attached to the record by the Board.

2.  Upon completion of the above, readjudicate the claim with consideration of any additional evidence added to the record since the last Supplemental Statement of the Case (SSOC) was issued in October 2011.  If the benefit sought on appeal remains denied, provide the Veteran and his representative an SSOC and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

